Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-28, drawn to method and system determining candidate locations for pre-positioning a content and storing the content at a selected location, classified in H04L67/1097.
II. Claims 29-30, drawn to method for getting content by an user request, classified in H04L67/1001.
III. Claims 31-48, drawn to method for determining content and communicating the content to the selected storage device, classified in H04L67/1006.
The inventions are independent or distinct, each from the other because:
Inventions I, II and III are related as combination and subcombination.  Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)).  In the instant case, the combination as claimed does not require the particulars of the subcombination as claimed because the common matter linking together the inventions I. II, and III is that they define methods relating to content distribution in networks. This common matter does not comprise a single general inventive concept.  The subcombination has separate utility such as” invention I, determining candidate locations for pre-positioning a content and storing the content at a selected location; invention II, getting content by an user request; and invention III, determining content and communicating the content to the selected storage device.
The examiner has required restriction between combination and subcombination inventions. Where applicant elects a subcombination, and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
Each invention I, II, II has distinct inventive concept which would be serious search and/or examination burden to the examiner if restriction were not required.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Kevin Mierzwa (Reg. No. 38049) on 5/11/22 a provisional election was made without traverse to prosecute the invention of I, claim 1-28.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 29-48 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

DETAILED ACTION
Claims 1-48 are presented for examination.
Claims 1-28 are elected.
Claims 31-48 are withdrawn.

Claim Rejections - 35 USC § 112 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-14 are rejected under 35 U.S.C. 112 (b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Referring to claim 1, line 14, the claims recite the limitation "such future time", which renders the claim vague and indefinite.
All dependent claims are rejected to as having the same deficiencies as the claims they depend from.      

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-9, 15-23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McGrath et al. US Patent Application Publication Number 2020/0296155, hereinafter McGrath.
Referring to claim 1, McGrath discloses a method (abstract) comprising: 
determining a plurality of candidate locations for pre-positioning a content at a content distribution system within a wide-area network, said wide-area network comprising overall capacity comprising regular capacity and excess capacity (page 23 [0227], candidate target edge node are determined at the network); 
communicating probe signals to the plurality of candidate locations (page 24 [0245], edge node telemetry data are communicated to the edge nodes); 
generating acknowledgement signals at the plurality of candidate locations comprising storage availability data and compute data (page 24 [0245], edge node telemetry data are communicated to the edge nodes for calculation for selection); 
selecting a real-time communication of the content using the wide-area network for consumption by a user or a pre-positioning communication of the content using the wide-area network for future communication of the content using a local-area network for consumption by a user at such future time, to form a selected communication based on dormant network capacity and at least one of a likelihood of consumption, the likelihood of consumption relative to a cost of storage, a cost of compute, and comparison of a cost of serving the content in real-time and a cost of serving the content using pre-positioning (page 23 [0230], selection are made based on cost parameters); 
selecting a selected content storage location for the content based on the storage availability data and compute data from the acknowledgment signals (page 26 [0263], edge node is determined based on the cost parameters); 
communicating the content from the content distribution system to the selected content storage location using the excess capacity (page 26 [0269]); and 
storing the content at the selected content storage location (page 26 [0270]).
Referring to claim 2, McGrath discloses the method of claim 1 wherein the acknowledgment signals comprises a cost for storing the content at one of the plurality of candidate locations; and wherein selecting the selected content storage location comprises selecting the selected content storage location based on the cost (page 26 [0262], [0266]).
Referring to claim 3, McGrath discloses the method of claim 1 wherein the acknowledgment signals comprises respective efficiency metrics for storing the content at one of the plurality of candidate locations; and wherein selecting the selected content storage location comprises selecting the selected content storage location based on the efficiency metrics (page 25 [0256]).
Referring to claim 4, McGrath discloses the method of claim 1 wherein the acknowledgment signals comprises respective efficiency metrics for storing the content at one of the plurality of candidate locations; and wherein selecting the selected content storage location comprises selecting the selected content storage location based an overall efficiency metric on the efficiency metrics (page 25 [0256]).
Referring to claim 5, McGrath discloses the method of claim 1 wherein selecting the selected content storage location comprises selecting the selected content storage location for the content based on the storage availability data and a popularity of the content (page 9 [0101], [0102]).
Referring to claim 6, McGrath discloses the method of claim 1 wherein selecting the selected content storage location comprises selecting the selected content storage location for the content based on the storage availability data and a demand pattern for the content (page 9 [0102]).
Referring to claim 7, McGrath discloses the method of claim 1 wherein selecting the selected content storage location comprises selecting the selected content storage location for the content based on the storage availability data and an overall delivery efficiency metric (page 24 [0249]).
Referring to claim 8, McGrath discloses the method of claim 1 wherein selecting the selected content storage location comprises reserving content capacity in the selected content storage location with a pre-position request signal (page 25 [0255])
Referring to claim 9, McGrath discloses the method of claim 1 wherein selecting the selected content storage location comprises reserving content capacity and compute capacity in the selected content storage location with a pre-position request signal (page 20 [0194]).
Referring to claims 15-23, the claims encompass the same scope of the invention as that of the claims 1-9.   Therefore, claims 15-23 are rejected on the same ground as the claims 1-9.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 10-14, 24-28 are rejected under 35 U.S.C. 103 as being unpatentable over McGrath in view of Norin et al., US Patent Application Publication Number 2018/0139508, hereinafter Norin.
Referring to claims 10 and 11, McGrath discloses the invention as described in claim 1, McGrath does not explicitly teach communicating the content to the selected content storage location using the dormant network capacity, and determining the dormant network capacity of a network based on based on a prior usage report and based on based a regular network traffic load.
Norin teaches the use of dormant capacity (remnant capacity) to communicate content to the storage location, and the remnant capacity is determined based on a prior usage report (usage pattern) and based on based a regular network traffic load (non-peak)(page 12 [0139], page 13 [0140]) 
It would have been obvious to a person with ordinary skill in the art before the effective filing date of the invention to incorporate the idea of the use of dormant network capacity of Norin to McGrath, because McGrath disclose transmitting content to the selected content storage location using a network resource, and Norin suggests to use the dormant capacity as the transmitting resource.
A person with ordinary skill in the art would have been motivated to make the modification to McGrath to optimize network resource utilization.   
Referring to claims 12 and 13, McGrath discloses the invention as described in claim 1, McGrath does not explicitly teach communicating the content to the selected content storage location by broadcasting or unicasting.
Norin teaches the communication provider may communicate the requested content to the requesting device in a unicast or broadcast manner (page 9 [0115], page 16 [0166]). 
It would have been obvious to a person with ordinary skill in the art before the effective filing date of the invention to incorporate the idea of the use of unicast or broadcast as means for content transmission of Norin to McGrath because McGrath disclose transmitting content to the selected content storage location and Norin suggests the transmission is done in a unicast or broadcast manner.
A person with ordinary skill in the art would have been motivated to make the modification to McGrath to transmit requested content to the requesting device via multiple way including unicasting and broadcasting.   
Referring to claim 14, McGrath discloses the invention as described in claim 1, McGrath does not explicitly teach generating a request for a first content at an end user device; communicating the request for the first content to the content distribution system; communicating a resource query signal from the content distribution system to a plurality of resource locations; communicating a resource acknowledgement signal from each resource location of the plurality of resource locations having the first content stored therein to form a plurality of resource acknowledgement signals, each of the plurality of resource acknowledgement signals comprise content availability data and a compute availability data; comparing the content availability data and the compute availability data of the plurality of resource locations; determining a delivery resource location from the plurality of resource locations based on comparing; generating a redirect signal comprising an identifier for the delivery resource location; communicating the redirect signal from the content distribution system to the end user device; and requesting, by the end user device, the content from the delivery resource location based on the identifier.
Norin teaches generating a request for a first content at an end user device; communicating the request for the first content to the content distribution system; communicating a resource query signal from the content distribution system to a plurality of resource locations; communicating a resource acknowledgement signal from each resource location of the plurality of resource locations having the first content stored therein to form a plurality of resource acknowledgement signals, each of the plurality of resource acknowledgement signals comprise content availability data and a compute availability data; comparing the content availability data and the compute availability data of the plurality of resource locations; determining a delivery resource location from the plurality of resource locations based on comparing; generating a redirect signal comprising an identifier for the delivery resource location; communicating the redirect signal from the content distribution system to the end user device; and requesting, by the end user device, the content from the delivery resource location based on the identifier (figure 9, page 10 [0124]).
It would have been obvious to a person with ordinary skill in the art before the effective filing date of the invention to incorporate the idea redirecting the request for content of Norin to McGrath because McGrath disclose transmitting content to the selected content storage location and Norin suggests redirecting the request to retrieve the requested data at the correct location.
A person with ordinary skill in the art would have been motivated to make the modification to McGrath to allow load balancing and efficient data retrieval.
Referring to claims 24-28, the claims encompass the same scope of the invention as that of the claims 10-14.   Therefore, claims 24-28 are rejected on the same ground as the claims 10-14.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Applicant is reminded that in amending in response to a rejection of claims, the patentable novelty must be clearly shown in view of the state of the art disclosed by the references cited and the objection made.  Applicant must show how the amendments avoid such references and objections.  See 37 CFR 1.111(c).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIANGCHE A WANG whose telephone number is (571)272-3992.  The examiner can normally be reached on M-F 10:00am to 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joon H Hwang can be reached on 571-272-4036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Liang-che Alex Wang 
May 12, 2022

/LIANG CHE A WANG/Primary Examiner, Art Unit 2447